NOT FOR PUBLICATION

                   UNITED STATES COURT OF APPEALS
                                                                            FILED
                           FOR THE NINTH CIRCUIT
                                                                            OCT 06 2017
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
EARNEST CASSELL WOODS II,                        No.   14-16335

              Plaintiff-Appellant,               D.C. No.
                                                 1:13-cv-00621-AWI-DLB
 v.

DARRELL ADAMS; MAURICE                           MEMORANDUM*
JUNIOUS; NICHOLS; MERAZ;
PHILLIPS; MORA; WILLIAM
MCGUINNESS; ELEANOR
SANDOVAL,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                    Argued and Submitted September 14, 2017
                            San Francisco, California

Before:      KOZINSKI and FRIEDLAND, Circuit Judges, and ARTERTON,**
             District Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Janet Bond Arterton, United States District Judge for
the District of Connecticut, sitting by designation.
                                                                              page 2
      1. The district court didn’t err by finding that Woods failed to show

“imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). This case is

unlike Williams v. Paramo, where the prisoner alleged actual threats of violence.

See 775 F.3d 1182, 1190 (9th Cir. 2015).


      2. We grant Woods’s first three motions for judicial notice and deny his

fourth motion for judicial notice. Fed. R. Evid. 201(b).


      AFFIRMED.